ACCEPTED
                                                                                     05-15-00272-CV
                                                                          FIFTH COURT OF APPEALS
                                                                                     DALLAS, TEXAS
                                                                                5/28/2015 4:49:15 PM
                                                                                          LISA MATZ
                                                                                              CLERK


                      NO. 05-15-00272-CV
                                                                    FILED IN
                                                             5th COURT OF APPEALS
                                                                 DALLAS, TEXAS
                         In the Fifth Court of Appeals
                                                             5/28/2015 4:49:15 PM
                                 Dallas, Texas
                                                                   LISA MATZ
                                                                     Clerk


                    JERRY WRIGHT AND STACI WRIGHT,
                              Appellants,

                                      v.

                            GREGORY S. MENTA,
                                Appellee.


                    On Appeal from the 59th District Court
                               Grayson, Texas
                     Trial Court Cause No. CV-12-0093



                        NOTICE OF APPEARANCE


     Now appearing as lead counsel in this matter on behalf of Appellee

Gregory S. Menta:

                               Peter M. Kelly
                          State Bar No. 00791011
                     KELLY, DURHAM & PITTARD, L.L.P.
                         1005 Heights Boulevard
                           Houston, Texas 77008
                         Telephone: 713.529.0048
                         Facsimile: 713.529.2498
                      Email: pkelly@texasappeals.com
      Appellee requests that the court direct its clerk to note this appearance in the

records it maintains with respect to this case. Donald H. Kidd will continue as co-

counsel in this case.

                                               Respectfully submitted,

                                               KELLY, DURHAM & PITTARD, L.L.P.


                                       By:     /s/ Peter M. Kelly
                                               Peter M. Kelly (Lead Counsel)
                                               State Bar No. 00791011
                                               1005 Heights Boulevard
                                               Houston, Texas 77008
                                               Telephone: 713.529.0048
                                               Facsimile: 713.529.2498
                                               Email: pkelly@texasappeals.com


                                               PERDUE AND KIDD

                                       By:     /s/ Donald H. Kidd
                                               Donald H. Kidd, Co-Counsel
                                               State Bar No. 11383100
                                               510 Bering Drive, Suite 550
                                               Houston, Texas 77057
                                               Telephone: 713.520.2500
                                               Facsimile: 713.520.2525
                                               Email: dkidd@perdueandkidd.com




                                         -2-
       HYNDS & GORDON, P.C.

By:     /s/ J. Don Gordon
       J. Don Gordon, Co-Counsel
       State Bar No. 08200200
       500 North Sam Rayburn Freeway
       Suite 200
       Sherman, Texas 75090
       Telephone: 903.892.1807
       Facsimile: 903.893.2015
       Email: jdon@hyndsgordon.com

       Counsel for Appellee
       Gregory S. Menta




 -3-
                           CERTIFICATE OF SERVICE

     A true and correct copy of this Notice of Appearance has been forwarded to all
counsel of record on May 28, 2015, as follows:

Bryan H. Burg
SIEBMAN, BURG, PHILLIPS & SMITH, LLP
4949 Hedgcoxe Rd., Suite 230
Plano, Texas 75024
bryanburg@siebman.com
Via Facsimile: 214.387.9125

Clyde M. Siebman
SIEBMAN, BURG, PHILLIPS & SMITH, LLP
Federal Courthouse Square
300 N. Travis Street
Sherman, Texas 75090
clydesiebman@siebman.com
fax: 903.870.0066

Elvin E. Smith, III
LAW OFFICES OF ELVIN E. SMITH, III PLLC
307 Dartbrook
Rockwall, Texas 75087
esmith@eeslaw.com
fax: 972.722.3332

Counsel for Appellant Jerry Wright




                                              /s/ Peter M. Kelly
                                              Peter M. Kelly




                                        -4-